Citation Nr: 1730094	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office(RO) in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from January 17, 2008 to July 31, 2010, to include on an extraschedular basis.

2. Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss from August 1, 2010 to January 18, 2017, to include on an extraschedular basis.

3. Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss from January 19, 2017, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1951 to May 1953. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the RO in New York, New York. The Veteran's appeal was previously before the Board in August 2015. The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims(Veterans Court). In July 2016, pursuant to a Joint Motion for Partial Remand(JMR), the August 2015 Board decision was partially vacated and the appeal was remanded. In September 2016 the Board remanded the appeal for further adjudication. In April 2017 the RO increased the Veteran's disability rating for bilateral hearing loss from 30 to 50 percent effective January 19, 2017. The RO also changed the effective date for bilateral hearing loss at 10 percent from July 17, 2008 to January 17, 2008. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From January 17, 2008 to July 31, 2010, a level V hearing impairment, but none greater, is shown of the right ear, and a level III impairment, but none greater, is shown of the left ear.

2. From August 1, 2010 to January 18, 2017, a level VI hearing impairment, but none greater, is shown of each ear. 

3. From January 19, 2017 to the present, a level VIII hearing impairment, but none greater, is shown of the right ear, and a level IX hearing impairment, but none greater, is shown of the left ear.  

4. The scheduler criteria are adequate for evaluation of the impairment resulting from bilateral hearing loss and all indicated manifestation thereof during the period from January 17, 2008 to the present.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss from January 17, 2008 to July 31, 2010, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.85, 4.87 Diagnostic Code 6100 (2016). 

2. The criteria for a disability rating in excess of 30 percent for bilateral hearing loss from August 1, 2010 to January 18, 2017, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.85, 4.87 Diagnostic Code 6100 (2016).

3. The criteria for a disability rating in excess of 50 percent for bilateral hearing loss from January 19, 2017, to include on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.85, 4.87 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met for any portion of the period on appeal. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination. See 38 C.F.R. §§ 4.85. There are also provisions for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations of sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hz). See 38 C.F.R. § 4.85. 

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness. See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100). 

Hearing Loss

The Board herein incorporates the medical evidence previously cited in the August 2015 Board decision. The Veteran asserts that his bilateral hearing loss warrants an increase in disability rating for all periods on appeal.

A September 2008 VA examination afforded a basis for the assignment of the initial rating of 10 percent for bilateral hearing loss from January 17, 2008 to July 31, 2010. The VA examiner reported the Veteran's bilateral sensorineural hearing loss was bilateral mild to severe. The Veteran complained of decreased hearing and "situations of greatest difficulty include followed conversations hearing background noise." The Veteran reported noise exposure during his military service from weapons fire and tanks. After his military service, he worked in a grocery store, in a warehouse then in sanitation on a sweeper. The noise exposure from his work after the military was minimal. There is no report that hearing interfered with his prior work. In 2008 the Veteran denied tinnitus. 

On the authorized audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
70
70
70
65
LEFT
45
65
70
70
63

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.

An August 2011 VA examination identified an exceptional hearing impairment pursuant to 38 C.F.R. § 4.86 of both ears and warranted a 30 percent disability rating, but not more, under Diagnostic Code 6100. The VA examiner reported the Veteran's bilateral hearing loss was moderate to profound. In August 2011, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
75
80
80
74
LEFT
60
80
80
85
76

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 in the left ear.

A January 2017 a VA examination reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
80
95
95
100
92.5
LEFT
80
90
90
95
88.8

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 78 in the left ear. The diagnosis was bilateral sensorineural hearing loss. The Veteran also has tinnitus. The examiner reported that the tinnitus was at least as likely as not caused by or a result of military exposure. The functional impact of hearing loss was reported as likely to interfere with normal occupational duties that would require communication. The rationale for the medical opinion was that when hearing a threshold greater than 50 dB HL, a person could miss 100% of the speech presented in a situation. His hearing loss and tinnitus impact his ability to work.

Regarding the question of the functional effect of the Veteran's bilateral hearing loss the examiner reported:

The hearing loss recorded today is likely to interfere with normal occupational duties that would require communication. Communication with family and friends is likely to be hindered greatly, causing the Veteran to have difficulties in situation with environmental noise or when not directly facing the speaker. Hearing thresholds have decreased since 2008, increasing the difficulty with hearing normal conversational speech.

This audiological examination warrants a 50 percent because the left ear has an average decibel loss of 88.8, which is level VIII, and the right ear has an average decibel loss of 92.5, which is level IX. See Table VIA and Table VII at C.F.R. § 4.86(a) (2016).

The Board has reviewed all the evidence and finds that no disability increase is warranted for any period on appeal. Determining the severity of hearing loss, and the presence and extent of any worsening of hearing loss, are inherently dependent on measures of auditory acuity which, under VA law, must be conducted by a state-licensed audiologist. 38 C.F.R. § 4.85(a). The VA examinations in January 2008, August 2011 and January 2017 provide detailed audiological reports. For each period on appeal the Veteran has been afforded a disability rating commensurate with the evidentiary findings from the three VA examinations and evidence of record. The January 2017 VA examination addresses the functional impact caused by the Veteran's hearing loss. The report shows that the ability to work would be impacted by the Veteran's hearing loss. 

The medical evidence is not supportive of a worsening of the Veteran's hearing loss.  The measured hearing loss and the functional impact have been considered. The length of the appeal and the evidence of record show that every measure of concern and consideration has been afforded the Veteran. The Board finds that no medical evidence of record is supportive of an increase in the current disability ratings for any entire period on appeal. 

Therefore, based on the evidence of record, the Board concludes that a schedular rating in excess of 10 percent is not warranted for hearing loss from January 17, 2008 to July 31, 2010. A scheduler rating in excess of 30 percent is not warranted for hearing loss from August 1, 2010 to January 18, 2017. A scheduler rating in excess of 50 percent is not warranted for hearing loss from January 19, 2017 to the present. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, it is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has reviewed the Veteran's arguments submitted by his representative in June 2017 requesting a referral for extraschedular consideration. The Board has considered whether an extraschedular evaluation is warranted. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321  (2014). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111   (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Also, applicable to claims involving hearing loss, the Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007). In that decision, the Veterans Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted. The Veterans Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

Here, in the January 2017 VA examination, the examiner reported that the Veteran's hearing loss is likely to interfere with normal occupational duties.  He reported that the hearing loss and tinnitus impact the Veteran's ability to work and that communication with family and friends is likely to be hindered. He also reported that the thresholds have decreased since 2008. 

The prior examinations in 2008 and 2011 did not report functional loss. However, the September 2008 VA examination reported the Veteran's bilateral sensorineural hearing loss was bilateral mild to severe. After military service, he worked in a grocery store, in a warehouse and then in sanitation on a sweeper. There is no report that hearing loss interfered with his prior work. In 2008 the Veteran denied tinnitus. His speech audiometry revealed scores revealed 84 percent in the right ear and of 88 in the left ear. 

In August 2011 the VA examiner reported the Veteran's bilateral hearing loss was moderate to profound. Therefore, VA awarded him a 30 percent disability rating for that time period reflective of the hearing loss in the audiological examination and the Veteran's medical history. 

The later examinations show that the Veteran's hearing worsened. The disability rating effective January 17, 2008, is 10 percent and is reflected by the VA examination and report discussed above. The increase to a 30 percent disability rating is also reflective of the audiological testing showing the Veteran's hearing loss has worsened. The record does not reflect an exceptional disability picture. The record reflects that the hearing loss and functional considerations of hearing loss related to his previous work and its social impact are given full consideration and reflected in the disability ratings provided.

The Board finds that the VA examiners reports that the Veteran's hearing worsened is reflected in the examinations from 2008 through 2017 and commensurate with the increase in disability ratings. In 2017 the VA examiner reported that there was a decrease in hearing thresholds since 2008. The Board finds that the January 2017 VA examiner's report adequately assessed the functional impact of the Veteran's hearing loss. Further, the increases in the Veteran's disability rating since 2008 is consistent with the decrease in his hearing thresholds. The current rating of 50 percent is reflective of significant hearing loss and its functional impact.

The rating schedule for hearing disabilities specifically contemplates decreased hearing acuity and difficulty understanding speech. Accordingly, the Veteran's symptoms are fully contemplated by the rating schedule no extraschedular consideration is warranted.

As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 2013-7104, 2014 WL 3562218  (Fed. Cir. Aug. 6, 2014).

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

This appeal arises from the Veteran's disagreement with the disability ratings for bilateral hearing loss. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection. The record includes the Veteran's service treatment and personnel records and records relating to post service medical examinations and/or treatment. The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist as to records retrieval has prejudiced him in the adjudication of his appeal. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The record indicates that VA has afforded the Veteran three VA audiological examinations during the period at issue in order to ascertain the nature and severity of his hearing loss. The reports from these examinations, and the record as a whole, are found to be sufficiently detailed and comprehensive as to permit fair and equitable consideration of the merits of the issue presented. Such examinations are supplemented by records of evaluation and treatment compiled during the course of VA medical care. Accordingly, further development action relative to the disability herein at issue is otherwise not required. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


